Title: From Thomas Jefferson to James Madison, 27 August 1805
From: Jefferson, Thomas
To: Madison, James


                  
                     Dear Sir 
                     
                     Monticello Aug. 27. 05.
                  
                  Your’s of the 20th. has been recieved, & in that a letter from Casenove and another from mrs Ciracchi: but those from Turreau & to Yrujo were not inclosed. probably the former was what came to me by the preceding post respecting Moreau: if so, you have my opinion on it in my last. considering the character of Bonaparte, I think it material at once to let him see that we are not one of the powers who will recieve his orders.
                  I think you have misconcieved the nature of the treaty I thought we should propose to England. I have no idea of committing ourselves immediately, or independantly of our further will to the war. the treaty should be provisional only, to come into force on the event of our being engaged in war with either France or Spain, during the present war in Europe. in that event we should make common cause, & England should stipulate not to make peace without our obtaining the objects for which we go to war, to wit, the ackolegement by Spain of the rightful boundaries of Louisiana (which we should reduce to our minimum by a secret article) and 2. indemnification for spoliations for which purpose we should be allowed to make reprisal on the Floridas & retain them as an indemnification. our cooperation in the war (if we should actually enter into it) would be a sufficient consideration for Great Britain to engage for it’s object: and it being generally known to France & Spain that we had entered into treaty with England would probably ensure us a peaceable & immediate settlement of both points. but another motive much more powerful would indubitably induce England to go much further. whatever ill humor may at times have been expressed against us by individuals of that country the first wish of every Englishman’s heart is to see us once more fighting by their sides against France; nor could the king or his ministers do an act so popular, as to enter into alliance with us. the nation would not weigh the consideration by grains and scruples. they would consider it as the price & pledge of an indissoluble course of friendship. I think it possible that for such a provisional treaty they would give us their general guarantee of Louisiana & the Floridas. at any rate we might try them. a failure would not make our situation worse. if such a one could be obtained we might await our own convenience for calling up the casus federis. I think it important that England should recieve an overture as early as possible as it might prevent her listening to terms of peace. if I recollect rightly we had instructed Monroe, when he went to Paris to settle the deposit, if he failed in that object to propose a treaty to England immediately. we could not be more engaged to secure the deposit then, than we are the country now after paying 15. millions for it. I do expect therefore that considering the present state of things as analagous to that, & virtually within his instructions, he will very likely make the proposition to England. I write my thoughts freely, wishing the same from the other gentleman that seeing and considering the ground of each others opinions we may come as soon as possible to a result. I propose to be in Washington on the 2d. of October. by that time I hope we shall be ripe for some conclusion.
                  I have desired mr Barnes to pay my quota of expences respecting the Marseilles cargo, whatever you will be so good as to notify him that it is. I wish I could have heard that mrs Madison’s course of recovery were more speedy. I now fear we shall not see you but in Washington. Accept for her & yourself my affectionate salutations & assurances of constant esteem & respect
                  
                     Th: Jefferson 
                     
                  
               